 1     STROOCK & STROOCK & LAVAN LLP
       Mark A. Speiser (admitted pro hac vice)
 2     (mspeiser@stroock.com)
       Kenneth Pasquale (admitted pro hac vice)
 3     kpasquale@stroock.com)
 4     Sherry J. Millman (admitted pro hac vice)
       (smillman@stroock.com)
 5     Harold A. Olsen (admitted pro hac vice)
       (holsen@stroock.com)
 6     180 Maiden Lane
       New York, NY 10038-4982
 7     Tel: 212 806 5400
       Fax: 212 806 6006
 8

 9    STROOCK & STROOCK & LAVAN LLP
      David W. Moon (#197711)
10    (dmoon@stroock.com)
      2029 Century Park East
11    Los Angeles, CA 90067-3086
      Tel: 310 556-5800
12
      Fax: 310 556 5959
13
      Counsel for Mizuho Bank, Ltd., in its capacity
14    as HoldCo Term Loan Administrative Agent
15                           UNITED STATES BANKRUPTCY COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17
                                     SAN FRANCISCO DIVISION
18
      In re:                                           Case No. 19-30088 (DM)
19    PG&E CORPORATION                                 Chapter 11
              -and-                                    (Lead Case)
20    PACIFIC GAS AND ELECTRIC                         (Jointly Administered)
      COMPANY,
21
                                      Debtors          NOTICE OF APPEAL AND
22    ☐      Affects PG&E    Corporation               STATEMENT OF ELECTION TO HAVE
      ☐      Affects Pacific Gas and Electric          APPEAL HEARD BY DISTRICT COURT
23           Company
      ☒      Affects all Debtors
24
      *All papers shall be filed in the Lead
25    Case, No. 19-30088 (DM)

26

27

28

     Case: 19-30088      Doc# 6059      Filed: 03/04/20   Entered: 03/04/20 12:55:23   Page 1 of
                                                    28
 1          NOTICE IS HEREBY GIVEN that Mizuho Bank, Ltd., in its capacity as HoldCo Term

 2   Loan Administrative Agent (“Mizuho”) hereby appeals from (i) the Interlocutory Order Regarding

 3   Postpetition Interest [D.I. 5669] entered on February 6, 2020 (the “PPI Order”) and (ii) the related

 4   Memorandum Decision Regarding Postpetition Interest entered on December 30, 2019 [D.I. 5226]

 5   (the “PPI Memorandum”). Copies of the foregoing are attached hereto as Exhibit A and Exhibit

 6   B, respectively. On February 20, 2020, a Notice of Appeal and Statement of Election to Have

 7   Appeal Heard by District Court was filed by the Ad Hoc Committee of Holders of Trade Claims

 8   (the “Trade Committee”) of the PPI Order and PPI Memorandum [Bankr. Dkt. 5844].

 9          Pursuant to 28 U.S.C. § 158(a)(1), the PPI Order and PPI Memorandum are appealable as

10   of right. In an abundance of caution, however, Mizuho has filed, concurrently with this notice of

11   appeal, a cross-motion for leave to appeal the PPI Order and PPI Memorandum pursuant to 28

12   U.S.C. § 158(a)(3) and Fed. R. Bankr. Pro. 8004(b)(2), related to the Motion of Ad Hoc Committee

13   of Holders of Trade Claims for Leave to Appeal Order Regarding Postpetition Interest, dated

14   February 20, 2020 [Bankr. Dkt. 5845].

15          Pursuant to 28 U.S.C. § 158(c), Mizuho joins in the election by the Trade Committee

16   [Bankr. Dkt. No. 5844] to have the appeal heard by the United States District Court for the

17   Northern District of California rather than by the Bankruptcy Appellate Panel for the Ninth Circuit.

18          The names of all parties to the PPI Order and PPI Memorandum other than Mizuho, and

19   the names, addresses, and telephone numbers of their respective attorneys, are:

20                  Party                                           Counsel
      Debtors                              WEIL, GOTSHAL & MANGES LLP
21                                         Stephen Karotkin (pro hac vice)
                                           Ray C. Schrock, P.C. (pro hac vice)
22
                                           Jessica Liou (pro hac vice)
23                                         Theodore E. Tsekerides (pro hac vice)
                                           767 Fifth Avenue
24                                         New York, NY 10153-0119
                                           Telephone: (212) 310-8000
25                                         Facsimile: (212) 310-8007
                                           E-mail: stephen.karotkin@weil.com,
26                                         ray.schrock@weil.com,
                                           jessica.liou@weil.com,
27                                         theodore.tsekerides@weil.com
28

     Case: 19-30088      Doc# 6059      Filed: 03/04/20     Entered: 03/04/20 12:55:23        Page 2 of
                                                    28
 1                 Party                                            Counsel
                                          KELLER BENVENUTTI KIM LLP
 2                                        Tobias S. Keller (SBN 151445)
                                          Peter J. Benvenutti (SBN 60566)
 3
                                          Jane Kim (SBN 298192)
 4                                        650 California Street, Suite 1900
                                          San Francisco, CA 94108
 5                                        Telephone: (415) 496-6723
                                          Facsimile: (650) 636-9251
 6                                        E-mail: tkeller@kbkllp.com,
 7                                        pbenvenutti@kbkllp.com,
                                          jkim@kbkllp.com
 8    Certain PG&E Shareholders           JONES DAY
                                          Bruce S. Bennett (SBN 105430)
 9                                        Joshua M. Mester (SBN 194783)
                                          James O. Johnston (SBN 167330)
10                                        555 South Flower Street, Fiftieth Floor
11                                        Los Angeles, CA 90071.2300
                                          Telephone: (213) 489-3939
12                                        Facsimile: (213) 243-2539
                                          E-mail: bbennett@jonesday.com,
13                                        jmester@jonesday.com,
                                          jjohnston@jonesday.com
14
      Official Committee of Unsecured     MILBANK LLP
15    Creditors                           Gregory A. Bray (SBN 115367)
                                          Thomas R. Kreller (SBN 161922)
16                                        2029 Century Park East, 33rd Floor
                                          Los Angeles, CA 90067
17                                        Telephone: (424) 386-4000
                                          Facsimile: (213) 629-5063
18
                                          E-mail: gbray@milbank.com,
19                                        tkreller@milbank.com

20                                        MILBANK LLP
                                          Dennis F. Dunne (pro hac vice)
21                                        Samuel A. Khalil (pro hac vice)
22                                        55 Hudson Yards
                                          New York, NY 10001-2163
23                                        Telephone: (212) 530-5000
                                          Facsimile: (212) 530-5219
24                                        E-mail: ddunne@milbank.com,
                                          skhalil@milbank.com
25    Ad Hoc Committee of Senior          AKIN GUMP STRAUSS HAUER & FELD LLP
26    Unsecured Noteholders of Pacific    Michael S. Stamer (pro hac vice)
      Gas and Electric Company            Ira S. Dizengoff (pro hac vice)
27                                        David H. Botter (pro hac vice)
                                          Abid Qureshi (pro hac vice)
28                                        One Bryant Park

     Case: 19-30088    Doc# 6059        Filed: 03/04/20   Entered: 03/04/20 12:55:23   Page 3 of
                                                    28
 1                  Party                                          Counsel
                                            New York, New York 10036
 2                                          Telephone: (212) 872-1000
 3                                          Fascimile: (212) 872-1002
                                            E-mail: mstamer@akinggump.com,
 4                                          idizengoff@akingump.com, dbotter@akinggump.com
                                            aqureshi@akingump.com
 5
                                            AKIN GUMP STRAUSS HAUER & FELD LLP
 6                                          Ashley Vinson Crawford (SBN 257246)
 7                                          580 California Street, Suite 1500
                                            San Francisco, CA 94104
 8                                          Telephone: (415) 765-9500
                                            Facsimile: (415) 765-9501
 9                                          E-mail: avcrawford@akingump.com
      Attorneys for the Ad Hoc               DAVID M. FELDMAN (pro hac vice)
10
      Committee of Holders of Trade          dfeldman@gibsondunn.com
11    Claims                                 MATTHEW K. KELSEY (pro hac vice)
                                             mkelsey@gibsondunn.com
12                                           GIBSON, DUNN & CRUTCHER LLP
                                             200 Park Avenue
13                                           New York, NY 10166-0193
                                             Telephone: 212.351.4000
14
                                             Facsimile: 212.351.4035
15                                           MATTHEW D. McGILL (pro hac vice)
                                             mmcgill@gibsondunn.com
16                                           GIBSON, DUNN & CRUTCHER LLP
                                             1050 Connecticut Avenue, N.W.
17                                           Washington, DC 20036-5306
                                             Telephone: 202.955.8500
18
                                             Facsimile: 202.467.0539
19                                           MICHAEL S. NEUMEISTER, SBN 274220
                                             mneumeister@gibsondunn.com
20                                           MICHELLE CHOI, SBN 313557
                                             mchoi@gibsondunn.com
21                                           GIBSON, DUNN & CRUTCHER LLP
22                                           333 South Grand Avenue
                                             Los Angeles, CA 90071-3197
23                                           Telephone: 213.229.7000
                                             Facsimile: 213.229.7520
24    BOKF, NA, in its capacity as          ARENT FOX LLP
      Indenture Trustee for the Utility     Andrew I. Silfen (pro hac vice)
25    Senior Notes                          Beth M. Brownstein (pro hac vice)
26                                          1301 Avenue of the Americas, 42nd Floor
                                            New York, New York 10019
27                                          Telephone: (212) 484-3900
                                            Facsimile: (212) 484-3990
28

     Case: 19-30088      Doc# 6059        Filed: 03/04/20   Entered: 03/04/20 12:55:23   Page 4 of
                                                      28
 1                 Party                                          Counsel
                                           E-mail: andrew.silfen@arentfox.com,
 2                                         beth.brownstein@arentfox.com
 3
                                           Aram Ordubegian (SBN 185142)
 4                                         ARENT FOX LLP
                                           55 Second Street, 21st Floor
 5                                         San Francisco, CA 94105
                                           Telephone: (415) 757-5500
 6                                         Facsimile: (415) 757-5501
 7                                         E-mail: aram.ordubegian@arentfox.com
      Wilmington Trust, National           PILLSBURY WINTHROP SHAW PITTMAN LLP
 8    Association, in its capacity as      M. David Minnick (SBN 54148)
      Administrative Agent for Holdco      Four Embarcadero Center, 22nd Floor
 9    Revolver                             San Francisco, CA 94126-5998
                                           Telephone: (415) 983-1000
10
                                           E-mail: dminnick@pillsburylaw.com
11
                                           Leo T. Crowley (pro hac vice)
12                                         31 West 52nd Street
                                           New York, NY 10019-6131
13                                         Telephone: (212) 858-1000
                                           E-mail: leo.crowley@pillsburylaw.com
14
      Citibank N.A., as Administrative     DAVIS POLK & WARDWELL LLP
15    Agent for the Utility Revolving      Timothy Graulich (pro hac vice)
      Credit Facility                      David Schiff (pro hac vice)
16                                         Daniel E. Meyer (pro hac vice)
                                           450 Lexington Avenue
17                                         New York, New York 10017
18                                         Telephone: (212) 450-4000
                                           Facsimile: (212) 701-5800
19                                         E-mail: timothy.graulich@davispolk.com,
                                           david.schiff@davispolk.com,
20                                         daniel.meyer@davispolk.com
21                                         DAVIS POLK & WARDWELL LLP
22                                         Andrew D. Yaphe (SBN 274172)
                                           1600 El Camino Real
23                                         Menlo Park, California 94025
                                           Telephone: (650) 752-2000
24                                         Facsimile: (650) 752-2111
                                           E-mail: andrew.yaphe@davispolk.com
25
      Canyon Capital Advisors LLC          QUINN EMANUEL URQUHART & SULLIVAN, LLP
26                                         Bennett Murphy (SBN 174536)
                                           865 South Figueroa Street, 10th Floor
27                                         Los Angeles, CA 90017-2543
                                           Telephone: (213) 443-3000
28

     Case: 19-30088     Doc# 6059        Filed: 03/04/20   Entered: 03/04/20 12:55:23   Page 5 of
                                                     28
 1                Party                                        Counsel
                                      Facsimile: (213) 443-3100
 2                                    E-mail: bennettmurphy@quinnemanuel.com
 3    Consolidated Edison             TROUTMAN SANDERS LLP
      Development, Inc.               Hugh M. McDonald (pro hac vice)
 4                                    Jonathan D. Forstot (pro hac vice)
                                      875 Third Avenue
 5                                    New York, NY 10022
                                      Telephone: (212) 704-6000
 6                                    Facsimile: (212) 704-6288
 7                                    E-mail: hugh.mcdonald@troutman.com,
                                      jonathan.forstot@troutman.com
 8
                                      TROUTMAN SANDERS LLP
 9                                    Marcus T. Hall, Bar No. 206495
                                      Katharine L. Malone, Bar No. 290884
10
                                      3 Embarcadero Center, Suite 800
11                                    San Francisco, CA 94111
                                      Telephone: (415) 477-5700
12                                    Facsimile: (415) 477-5710
                                      E-mail: marcus.hall@troutman.com,
13                                    katharine.malone@troutman.com
      Ad Hoc Group of Subrogation     WILLKIE FARR & GALLAGHER LLP
14
      Claim Holders                   Matthew A. Feldman (pro hac vice)
15                                    Joseph G. Minias (pro hac vice)
                                      Benjamin P. McCallen (pro hac vice)
16                                    787 Seventh Avenue
                                      New York, NY 10019-6099
17                                    Telephone: (212) 728-8000
18                                    Facsimile: (212) 728-8111
                                      E-mail: mfeldman@willkie.com, jminias@willkie.com,
19                                    bmccallen@willkie.com

20                                    DIEMER & WEI LLP
                                      Kathryn S. Diemer (#133977)
21                                    100 West San Fernando Street, Suite 555
22                                    San Jose, CA 95113
                                      Telephone: (408) 971-6270
23                                    Facsimile: (408) 971-6271
                                      E-mail: kdiemer@diemerwei.com
24

25

26

27

28

     Case: 19-30088    Doc# 6059    Filed: 03/04/20   Entered: 03/04/20 12:55:23   Page 6 of
                                                28
 1    Dated: March 4, 2020          STROOCK & STROOCK & LAVAN LLP

 2
                                    By:   /s/ David W. Moon
 3
                                          David W. Moon
 4                                        Kenneth Pasquale (admitted pro hac vice)

 5                                        Counsel for Mizuho Bank, Ltd., in its capacity as
                                          HoldCo Term Loan Administrative Agent
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case: 19-30088   Doc# 6059   Filed: 03/04/20   Entered: 03/04/20 12:55:23       Page 7 of
                                              28
 1                                      EXHIBIT A

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NY 78005271v2
     Case: 19-30088   Doc# 6059   Filed: 03/04/20   Entered: 03/04/20 12:55:23   Page 8 of
                                              28
                                              Entered on Docket
                                              February 06, 2020
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


 1
                                            Signed and Filed: February 6, 2020
 2
 3
                                            ________________________________________
 4                                          DENNIS MONTALI
                                            U.S. Bankruptcy Judge
 5
 6
 7                        UNITED STATES BANKRUPTCY COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA
 9
     In re:                            )            Bankruptcy Case
10                                     )            No. 19-30088-DM
     PG&E CORPORATION,                 )
11                                     )            Chapter 11
                  - and -              )
12
                                       )            Jointly Administered
13   PACIFIC GAS AND ELECTRIC COMPANY, )
                                              )     Date:       February 4, 2020
14               Debtors.                     )     Time:       10:00 AM
                                              )     Place:      Courtroom 17
15                                            )
     ☐ Affects PG&E Corporation               )                 450 Golden Gate Ave.
16   ☐ Affects Pacific Gas and                )                 16th Floor
         Electric Company                     )                 San Francisco, CA
17                                            )
     ☒ Affects both Debtors                   )
18                                            )
     * All papers shall be filed        in    )
19   the Lead Case, No. 19-30088        (DM). )
                                              )
20
21            INTERLOCUTORY ORDER REGARDING POSTPETITION INTEREST
22         On December 30, 2019, the court issued a Memorandum
23   Decision Regarding Postpetition Interest (Dkt. No. 5226).                     For
24   reasons stated on p. 17 of the memorandum, the court deferred
25   issuing an appealable order at that time.                 Since then, the
26   disputed and somewhat related issue described by all parties as
27   the Make-Whole issue has been tentatively resolved without a
28   decision by the court.       For that reason, the court believes an
                                            -1-


     Case: 19-30088   Doc# 6059
                           5669   Filed: 03/04/20
                                         02/06/20   Entered: 03/04/20
                                                             02/06/20 12:55:23
                                                                      12:33:06    Page 9
                                                                                       1 of
                                              28
                                               2
 1   order on the postpetition interest issue is appropriate at this

 2   time.

 3         Parties adverse to the Debtors on the postpetition interest

 4   issue have disagreed on what the court should do now.          One

 5   group, the Ad Hoc Committee of Holders of Trade Claims, wants a

 6   certification that the court’s decision and ensuing order is

 7   final under Fed. R. Civ. P. 54(b), incorporated via Fed. R.

 8   Bank. P 7054 and a direct certification of such an order or an

 9   interlocutory order to the court of appeals under 28 U.S.C. §

10   158(d)(2).    The other group, the Ad Hoc Committee of Senior

11   Unsecured Noteholders, wants the court to defer any action until

12   it confirms Debtors’ Plan of Reorganization under 11 U.S.C §

13   1141, thus making the underlying decision on postpetition

14   interest final for all purposes.

15         The court has considered the arguments of both sides, and

16   the somewhat neutral position of the Debtors at a hearing on

17   February 4, 2020.     Under the circumstances, the court decides

18   not to adopt either sides’ position and to leave the question of

19   dealing with an interlocutory order for another court if there

20   is an appeal.

21         Accordingly, and as an interlocutory order, the court

22   concludes that the Debtors are correct, that In re Cardelucci,

23   285 F.3d 1231 (9th Cir. 2002) controls and that the

24   Federal Interest Rate applies to the postpetition treatment of

25   unsecured creditors under any Chapter 11 Plan of Reorganization

26   proposed by Debtors.

27                       **END OF INTERLOCUTORY ORDER**

28
                                        -2-


     Case:
     Case:19-30088
           19-30088 Doc#
                    Doc#5669
                         6059 Filed:
                              Filed:02/06/20
                                     03/04/20 Entered:
                                              Entered:02/06/20
                                                       03/04/2012:33:06
                                                               12:55:23 Page
                                                                        Page210
                                                                              of
                                        of228
 1                                      EXHIBIT B

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NY 78005271v2
     Case: 19-30088   Doc# 6059   Filed: 03/04/20   Entered: 03/04/20 12:55:23   Page 11
                                            of 28
                                          Entered on Docket
                                          December 30, 2019
                                          EDWARD J. EMMONS, CLERK
                                          U.S. BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF CALIFORNIA


 1
 2
 3
 4
 5
 6
 7                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF CALIFORNIA
 8   In re:                             ) Bankruptcy Case
 9                                      ) No. 19-30088-DM
     PG&E CORPORATION,                  )
10                                      ) Chapter 11
                  - and -               )
11                                      ) Jointly Administered
12   PACIFIC GAS AND ELECTRIC COMPANY, )
                                       )
13              Debtors.               )      Date: December 11, 2019
                                       )      Time: 10:00 AM
14                                     )
     ☐ Affects PG&E Corporation        )      Place: Courtroom 17
15   ☐ Affects Pacific Gas and         )             450 Golden Gate Ave.
          Electric Company             )             16th Floor
16                                     )             San Francisco, CA
     ☒ Affects both Debtors            )
17                                     )
     * All papers shall be filed in    )
18   the Lead Case, No. 19-30088 (DM). )
                                       )
19
20           MEMORANDUM DECISION REGARDING POSTPETITION INTEREST
           I.   INTRODUCTION
21
           On December 11, 2019, the court heard oral argument on the
22
     discrete legal issue of the applicable postpetition interest to
23
     be paid to four classes of allowed unsecured and unimpaired
24
     claims, under any chapter 11 reorganization plan for solvent
25
     debtors PG&E Corporation and Pacific Gas and Electric Company
26
     (“Debtors”).    The Debtors, joined by certain Shareholders, argue
27
     that creditors in all four classes should receive interest
28

                                        -1-

     Case:
     Case:19-30088
           19-30088 Doc#
                    Doc#5226
                         6059 Filed:
                              Filed:12/30/19
                                     03/04/20 Entered:
                                              Entered:12/30/19
                                                       03/04/2019:08:04
                                                               12:55:23 Page
                                                                        Page112
                                                                              of
                                        of17
                                           28
 1   calculated pursuant to 28 U.S.C. § 1961(a) (the “Federal

 2   Interest Rate”) in effect as of the petition date (January 29,

 3   2019) these chapter 11 cases.      That rate for these jointly

 4   administered cases is 2.59 percent.       Debtors contend that use of

 5   the Federal Interest Rate is consistent with In re Cardelucci,

 6   285 F.3d 1231 (9th Cir. 2002) (“Cardelucci”), which holds that

 7   unsecured creditors in a solvent case should receive

 8   postpetition interest calculated at the Federal Interest Rate.

 9         Several parties, including the Official Committee of

10   Unsecured Creditors, the Ad Hoc Committee of Senior Unsecured

11   Noteholders, the Ad Hoc Committee of Holders of Trade Claims and

12   others (collectively “Unsecured Creditors”) oppose the motion.

13   They urge application of various rates, generally determined by

14   applicable contracts between the Debtors and the respective

15   claimants, judgment rates or some other rate.

16         For the following reasons, the court concludes that the

17   Debtors are correct, that Cardelucci controls and that the

18   Federal Interest Rate applies to any Plan.

19         II.   APPLICABLE LAW

20         Statutory construction of the Bankruptcy Code1 is “a
21   holistic endeavor” requiring consideration of the entire
22   statutory scheme.     United Sav. Ass'n of Texas v. Timbers of
23   Inwood Forest Assocs., Ltd., 484 U.S. 365, 371, 108 S.Ct. 626,
24   98 L.Ed.2d 740 (1988), cited by In re BCE West, L.P., 319 F.3d
25   1166, 1171 (9th Cir. 2003).
26
27
     1     Unless otherwise indicated, all chapter and section
28   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.

                                        -2-

     Case:
     Case:19-30088
           19-30088 Doc#
                    Doc#5226
                         6059 Filed:
                              Filed:12/30/19
                                     03/04/20 Entered:
                                              Entered:12/30/19
                                                       03/04/2019:08:04
                                                               12:55:23 Page
                                                                        Page213
                                                                              of
                                        of17
                                           28
 1         In Timbers, the Supreme Court utilized this holistic
 2   approach to analyze five seemingly unconnected provisions of
 3   Title 11 in determining that oversecured creditors are entitled
 4   to receive postpetition interest.        Applying a similar holistic
 5   approach, this court has looked to the structure of the
 6   Bankruptcy Code and the purposes behind its many parts to
 7   conclude while unsecured creditors are entitled to postpetition
 8   interest in a solvent estate, the Bankruptcy Code requires
 9   application of the Federal Interest Rate to those claims and
10   that such an application does not impair these claims.          Even if
11   Cardelucci were not binding, the court would reach the same
12   conclusion.
13         Chapter 5, subchapter I (“Creditors and Claims”) of the

14   Bankruptcy Code sets forth the guiding principles for filing and

15   allowance of claims or interests, administrative expenses,

16   determination of secured status and other provisions not

17   important to the current analysis.       In contrast, the court must

18   apply the critical provisions of chapter 11, subchapter II (“The

19   Plan”).    Section 1123(a) states what a plan “shall” do or

20   include.   Section 1123(b) states what a plan “may” do or

21   include.   As a definitional matter, section 1124 explains that a

22   class of claims or interest is impaired unless the plan leaves

23   certain legal, equitable and contractual rights unaltered (§

24   1124(1)), or cures, restates, or compensates the rights of class

25   or interest members (§ 1124(2)(A)-(E)).

26         The structure of the Bankruptcy Code and the applicability

27   of these definitional and empowering sections, therefore,

28   dictate rights that are fixed as of the petition date and what

                                        -3-

     Case:
     Case:19-30088
           19-30088 Doc#
                    Doc#5226
                         6059 Filed:
                              Filed:12/30/19
                                     03/04/20 Entered:
                                              Entered:12/30/19
                                                       03/04/2019:08:04
                                                               12:55:23 Page
                                                                        Page314
                                                                              of
                                        of17
                                           28
 1   rules apply after that.     Nothing suggests that, absent specific

 2   rules, provisions dealing with prepetition entitlements carry

 3   over postpetition.     For example, section 502(b)(2) clearly

 4   provides that a claim for “unmatured interest”2 may not be

 5   allowed.    An exception to the rule is found in section 506(b)

 6   that permits accrued interest to be allowed as long as the

 7   security is “greater than the amount of such claim.”

 8         The Unsecured Creditors’ argument that somehow the

 9   definitions and remedies found in section 1124 override the

10   plain impact of section 502(b)(2) is simply not persuasive and

11   would require the court to ignore not only the plain words of

12   the statute but also the holistic notion of treating them as

13   part of a combined comprehensive instrument of definitions,

14   applicability and implementation.        Section 1124(1) describes

15   what claims are unimpaired and section 1124(2) describes what is

16   necessary for a plan to “unimpair” impaired claims.         In

17   contrast, chapter 5 (“Creditors and Claims”) dictates how claims

18   and interests are dealt with in the substantive chapters: 7, 11,

19   12 and 13.    The subparts of section 502(b) list nine specific

20   rules for affecting allowed claims.

21         An example not directly related to this case proves the

22   point.   Section 502(b)(4) disallows the claim of an insider or

23   an attorney to the extent it exceeds the reasonable value of the

24   services.    Unsecured Creditors could not persuade the court or

25   even make a convincing argument that somehow an insider or an

26   attorney whose asserted claim exceeds a reasonable value could

27
     2     No one has suggested that “unmatured interest” means
28   anything other than “postpetition interest.”

                                        -4-

     Case:
     Case:19-30088
           19-30088 Doc#
                    Doc#5226
                         6059 Filed:
                              Filed:12/30/19
                                     03/04/20 Entered:
                                              Entered:12/30/19
                                                       03/04/2019:08:04
                                                               12:55:23 Page
                                                                        Page415
                                                                              of
                                        of17
                                           28
 1   take refuge in section 1124((1)’s definitional provision and

 2   escape the clear intention of Congress to limit unreasonable

 3   claims for services in the same manner it has limited

 4   postpetition unsecured claims for unmatured interest.          For the

 5   same reason, underlying non-bankruptcy law must give way to

 6   contrary provisions of the Bankruptcy Code.        Travelers Cas. &

 7   Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 444

 8   (2007) (quoting Raleigh v. Illinois Dept. of Revenue, 530 U.S.

 9   15, 20 (2000).

10         With that background, the court turns to the applicability

11   of Cardelucci and its clear message.

12         III. THIS COURT’S RESPONSIBILITY UNDER STARE DECISIS

13         This court is bound by the Ninth Circuit’s Cardelucci
14
     decision unless it can be distinguished or overruled:
15
           Courts are bound by the decisions of higher courts
16         under the principle of stare decisis. The doctrine
           derives from the maxim of the common law, “Stare
17         decisis et non quieta movere,” which literally means,
18         “Let stand what is decided, and do not disturb what is
           settled.” See 1B Jeremy C. Moore et al., Moore's
19         Federal Practice ¶ 0.402[1] (2d ed. 1992). Moore's
           treatise describes the rule as follows:
20
                The rule, as developed in the English law,
21              is that a decision on an issue of law
22              embodied in a final judgment is binding on
                the court that decided it and such other
23              courts as owe obedience to its decisions, in
                all future cases. Id.
24
           Under this principle a decision of a circuit court of
25
           appeal is binding on all lower courts in the circuit,
26         including district courts and bankruptcy courts
           (absent a contrary United States Supreme Court
27         decision). Zuniga v. United Can Co., 812 F.2d 443, 450
           (9th Cir. 1987).
28

                                        -5-

     Case:
     Case:19-30088
           19-30088 Doc#
                    Doc#5226
                         6059 Filed:
                              Filed:12/30/19
                                     03/04/20 Entered:
                                              Entered:12/30/19
                                                       03/04/2019:08:04
                                                               12:55:23 Page
                                                                        Page516
                                                                              of
                                        of17
                                           28
 1         This is true even if there is a split of opinion
 2         between the controlling circuit and another circuit
           court of appeals, and the lower court believes that
 3         the controlling circuit court is in error. Zuniga,
           812 F.2d at 450; Hasbrouck v. Texaco, Inc., 663 F.2d
 4         930, 933 (9th Cir. 1981)[.]
 5
     In re Globe Illumination Co., 149 B.R. 614, 617 (Bankr. C.D.
 6
     Cal. 1993) (multiple internal citations omitted).
 7
           Cardelucci is a published panel opinion by the Court of
 8
 9   Appeals for the Ninth Circuit.      It is binding on this court.

10   State Farm Fire & Cas. Ins. Co. v. GP West, Inc., 2016 WL
11   3189187, 90 F. Supp.3d 1003, 1018 (D. Haw. 2016) (citation and
12
     internal quotation marks omitted). See Lair v. Bullock, 798 F.3d
13
     736, 747 (9th Cir. 2015) (“[W]e are bound by a prior three-judge
14
15   panel's published opinions, ....”) (citing Miller v. Gammie, 335

16   F.3d 889, 892–93 (9th Cir. 2003) (en banc)).

17         IV.   THE HOLDING OF CARDELUCCI
18
           In Cardelucci, the Ninth Circuit framed the issue before it
19   as follows:
20               This appeal presents the narrow but important
21               issue of whether such post-petition interest is
                 to be calculated using the (federal judgment
22               rate) or is determined by the parties’ contract
                 or state law.
23
     Cardelucci, 285 F.3d at 1231.
24
           The Ninth Circuit held that in chapter 11 cases involving
25
26   solvent debtors, unsecured creditors are entitled to

27   postpetition interest at the federal judgment rate, not at not
28

                                        -6-

     Case:
     Case:19-30088
           19-30088 Doc#
                    Doc#5226
                         6059 Filed:
                              Filed:12/30/19
                                     03/04/20 Entered:
                                              Entered:12/30/19
                                                       03/04/2019:08:04
                                                               12:55:23 Page
                                                                        Page617
                                                                              of
                                        of17
                                           28
     at contractual or state statutory rates. Id. at 1234.          In so
 1
 2   holding, the Ninth Circuit observed that application of the

 3   lower federal judgment rate did not violate an unsecured

 4   creditor’s substantive due process rights (id. at 1236) and that
 5
     utilization of federal judgment rate for all claims was
 6
     rationally related to legitimate interests in efficiency,
 7
     fairness, predictability, and uniformity within bankruptcy
 8
 9   system.   Id.

10         While the court pinpointed a “narrow but important
11   issue,” it did not narrow the application of its holding,
12
     which must be applied broadly given the structure of the
13
     Bankruptcy Code and the clear and plain meaning of its
14
15   applicable provisions, as noted above.

16         In Cardelucci, the debtor and his opponents, holders of a

17   state court judgment, set aside various differences and thereby
18
     permitted confirmation to proceed subject to a reservation of
19
     rights concerning the applicable postpetition interest rate.3
20
     The Ninth Circuit concluded that the reference by Congress to
21
22   “the legal rate” in section 726(a)(5) was intentional, in that

23
24   3     While the opinion is silent on the specifics of that
     debtor’s plan, the opponents’ claim was impaired for reasons not
25   relevant to this analysis. In the present case the Unsecured
26   Creditors’ claims are unimpaired. The Unsecured Creditors put
     the cart before the horse when they contend that the application
27   of the “fair and equitable” test of section 1129(b) determines
     that their claims are impaired under section 1124.
28

                                        -7-

     Case:
     Case:19-30088
           19-30088 Doc#
                    Doc#5226
                         6059 Filed:
                              Filed:12/30/19
                                     03/04/20 Entered:
                                              Entered:12/30/19
                                                       03/04/2019:08:04
                                                               12:55:23 Page
                                                                        Page718
                                                                              of
                                        of17
                                           28
     Congress had rejected proposed language of “interest on claims
 1
 2   allowed.”     Cardelucci, 285 F.3d at 1234.     The court also

 3   emphasized that a single, easily determined rate for all

 4   postpetition interest ensures equitable treatment of creditors.4
 5
     Although Cardelucci was a chapter 11 case, the reference to
 6
     section 726(a)(5) was critical.       Without that reference, the
 7
     court would be compelled by section 502(b)(2) to allow claims
 8
 9   “except to the extent that . . . (2) such claim is for unmatured

10   interest.”5    There is no specific provision in chapter 11 that
11   allows any interest on unsecured claims.6        Without that
12
     reference, Unsecured Creditors would be left with no allowed
13
     postpetition interest.
14
15         The rule in the seventeen years since Cardelucci is clear:

16   unsecured creditors of a solvent debtor will be paid the Federal

17   Interest Rate whether their prepetition contracts call for
18
     higher or lower rates, or applicable state law judgment rates
19
20
21   4    In this case, given the vast array of creditors’ claims, the
     equal application of such uniform policy is all the more
22   compelling.
23
     5    The exception found in section 506(b) for secured claims has
24   no bearing here.
25   6    The court rejects the argument by the Ad Hoc Committee of
26   Holders of Trade Claims that section 103(b) precludes
     consideration of section 726(a)(5). Cardelucci merely compared
27   the chapter 7 outcome (apply the Federal Interest Rate) as part
     of the “best interest” test of Section 1129(a)(9) to compare
28   whether creditors do better in chapter 7 or chapter 11.

                                        -8-

     Case:
     Case:19-30088
           19-30088 Doc#
                    Doc#5226
                         6059 Filed:
                              Filed:12/30/19
                                     03/04/20 Entered:
                                              Entered:12/30/19
                                                       03/04/2019:08:04
                                                               12:55:23 Page
                                                                        Page819
                                                                              of
                                        of17
                                           28
     are higher, or there are no other applicable rates to consider.
 1
 2   Nor is that rule limited to impaired claims.        Cardelucci is

 3   unequivocal and articulates several reasons for broad

 4   application of its holding despite the recognition of the narrow
 5
     issue presented:
 6
           1. The use of the term “legal rate” indicates the Congress
 7            intended the single source to be statutory because of the
              common use of the term when the Bankruptcy Code was
 8            enacted.
 9
           2. Using the federal rate promotes uniformity within federal
10            law.
11         3. The analogous post-judgment interest entitlement
12            compensates for being deprived of compensation for the
              loss of time between ascertainment of damages and
13            payment.
14         4. Application of a single, easily determined rate ensures
15            equitable treatment of creditors.

16         5. With a uniform rate, no single creditor will be eligible
              for a disproportionate share of the remaining assets.
17
     Cardelucci, 285 F.3d at 1235-1236.
18
           The Unsecured Creditors refer to the opinion’s “parting
19
     note” to support their cause.      The actual conclusion rejects a
20
     substantive due process argument that has not been developed
21
     here for good reasons.     To this court, the “parting note” that
22
     dooms their cause is in the penultimate paragraph, and bears
23
     repeating:
24
           The Court recognizes that these two interests,
25         fairness among creditors and administrative
26         efficiency, may be of limited relevance in certain
           bankruptcy proceedings. Where there are only a few
27         unsecured creditors seeking post-petition interest and
28         there are sufficient assets to pay all claims for all


                                        -9-

     Case:
     Case:19-30088
           19-30088 Doc#
                    Doc#5226
                         6059 Filed:
                              Filed:12/30/19
                                     03/04/20 Entered:
                                              Entered:12/30/19
                                                       03/04/2019:08:04
                                                               12:55:23 Page
                                                                        Page920
                                                                              of
                                        of17
                                           28
          interest (sic), there will be no concerns regarding
 1        equity among creditors or practicality. In those
 2        instances, a debtor may receive a windfall from the
          application of a lower federal interest rate to an
 3        award of post-petition interest. Nonetheless ‘interest
 4        at the legal rate’ is a statutory term with a
          definitive meaning that cannot shift depending on the
 5        interests invoked by the specific factual
          circumstances before the court. See In re Thompson, 16
 6
          F.3d 576, 581 (4th Cir. 1994).
 7
     Cardelucci, 285 F.3d at 1236.
 8
 9        Unsecured Creditors’ reliance on older cases invoking the

10   “absolute priority” rule in defense of postpetition interest at

11   the contract rate are unavailing.              Consolidated Rock Products

12   Co. v. Du Bois, 312 U.S. 510 (1941), was decided under the

13   former Bankruptcy Act and is of questionable viability now that

14   the Bankruptcy Code includes sections 726(a)(5) and 502(b)(2).

15   Similarly, Debentureholders Protective Committee of Continential

16   Inv. Corp. v. Continental Inv. Corp., 679 F.2d 264 (1st Cir.

17   1982), was decided under Chapter X of the former Bankruptcy Act

18   and thus offers no guidance here.

19        The Ninth Circuit’s decision in L&J Anaheim Associates v.

20   Kawasaki Leasing International, Inc. (In re L&J Anaheim

21   Associates), 995 F.2d 940 (9th Cir. 1993) does not change the

22   outcome.   L&J Anaheim was decided only a few months after

23   Cardelucci and did not cite it, as it addressed an altogether

24   different issue.

25        In L&J Anaheim, a secured creditor filed a chapter 11 plan

26   that was opposed by the debtor.          In order to achieve the

27   statutory requirement for at least one impaired class, the

28   creditor, Kawasaki, proposed changing its own state law remedies

                                           -10-

     Case: 19-30088   Doc# 6059
                           5226   Filed: 03/04/20
                                         12/30/19    Entered: 03/04/20
                                                              12/30/19 12:55:23
                                                                       19:08:04   Page 21
                                                                                       10
                                            of 28
                                               17
 1   following debtor’s breach.        It eliminated its right to exercise

 2   various remedies under the California Uniform Commercial Code,

 3   replacing those entitlements under its proposed plan with a

 4   requirement that its collateral and a related lawsuit be sold at

 5   public auction under procedures mandated by the Bankruptcy Code.

 6        In determining that Kawasaki’s rights were altered, and

 7   thus its claim was impaired, the court stated:

 8        At first blush the idea that an improvement in ones’
          position as a creditor might constitute ‘impairment’
 9
          seems nonsensical.”
10
     L & J Anaheim,     995 F.2d at 942.
11
          The court examined the term of art adopted by Congress to
12
     replace language in the prior Bankruptcy Act and concluded that
13
     section 1124 created certainty in determining whether or not a
14
     creditor was impaired.       Once again, section 1124 is
15
     definitional, describing improvement in the context of the plan
16
     presented as impairment.        The court had no occasion to address
17
     whether, for an impaired class, postpetition interest was even
18
     relevant.
19
          Of importance here is that the plan’s own language altered
20
     Kawasaki’s rights; in the present case, the Bankruptcy Code, and
21
     not the Plan, is what causes Unsecured Creditors to have their
22
     postpetition interest limited to the Federal Judgment Rate.                   The
23
     Plan is not the culprit.
24
          A few months after Cardelucci, the Ninth Circuit decided
25
     Platinum Capital, Inc. v. Sylmar Plaza, L.P. (In re Sylmar
26
     Plaza, L.P., 314 F.3d 1070 (9th Cir. 2002).              There, the court
27
     addressed whether or not a plan proponent had proposed the plan
28

                                           -11-

     Case: 19-30088   Doc# 6059
                           5226   Filed: 03/04/20
                                         12/30/19   Entered: 03/04/20
                                                             12/30/19 12:55:23
                                                                      19:08:04   Page 22
                                                                                      11
                                            of 28
                                               17
 1   in good faith under section 1129(a)(3) when its sole purpose was

 2   to enable the debtors to cure and reinstate an obligation.                   At

 3   that time, Great W. Bank & Trust v. Entz-White Lumber and

 4   Supply, Inc. (In re Entz-White Lumber and Supply, Inc.), 850

 5   F.2d 1338 (9th Cir. 1988), was good law.             Under Entz-White, plan

 6   proponents were permitted to cure defaults under former section

 7   1124(3), leaving the objecting creditor not impaired under

 8   section 1124.     Perhaps predicting the crucial distinction

 9   between what a plan does and what the Bankruptcy Code does, the

10   Sylmar Plaza court rejected the argument that a plan lacks good

11   faith when it permits owners of a solvent debtor to avoid paying

12   postpetition interest at the default interest rate.                 The fact

13   that a creditor’s contractual rights are adversely affected does

14   not by itself warrant a bad faith finding.              Quoting the

15   bankruptcy court in In re PPI Enters. (US), Inc., 228 B.R. 339

16   (Bankr. D. Del. 1998), the court stated:

17        In enacting the Bankruptcy Code, Congress made a
          determination that an eligible debtor should have the
18
          opportunity to avail itself of a number of Code
19        provisions which adversely altered creditors’
          contractual and non bankruptcy rights . . . .
20
          The fact that a debtor proposes a plan which it avails
21        itself of an applicable Code provision does not
22        constitute evidence of bad faith.
     Sylmar Plaza, 314 F.3d at 1075 (citations omitted).
23
          Cases cited by the Sylmar Plaza creditor to support a per
24
     se rule were distinguishable in that neither adopted or approved
25
     such a rule and, moreover, “. . . because none involved an
26
     objection to a plan by an unimpaired creditor.”                 Id.
27
28

                                           -12-

     Case: 19-30088   Doc# 6059
                           5226   Filed: 03/04/20
                                         12/30/19   Entered: 03/04/20
                                                             12/30/19 12:55:23
                                                                      19:08:04   Page 23
                                                                                      12
                                            of 28
                                               17
 1           At oral argument counsel for one of the Unsecured Creditors

 2   argued that Cardelucci has been superseded by In re New

 3   Investments, Inc., 840 F.3d 1137 (9th Cir. 2016).                That argument

 4   is unavailing.     The New Investments decision concludes that the

 5   1994 amendments to section 1124 abrogated the holding of Entz-

 6   White that default interest rates could be eliminated by curing

 7   defaults under a plan.        The decision does not even mention

 8   postpetition interest or Cardelucci and does not deal with

 9   unimpaired claims under section 1124(1) and thus is of no

10   bearing on the issue presented or the outcome here.

11           V.   IMPAIRED OR UNIMPAIRED CLAIMS ARE TREATED ALIKE

12           Unsecured Creditors attempt in vain to escape Cardelucci’s

13   impact by arguing that, unlike the impaired claim there, their

14   claims will be unimpaired under a plan.             The court rejects

15   Unsecured Creditors’ argument.

16           First, Cardelucci, in answering the narrow question, drew

17   no distinction as to whether the rule it announced was confined

18   only to impaired claims.        The clear and unequivocal analysis

19   based on section 726(b)(5) is obvious: it applies to all

20   unsecured and undersecured claims in a surplus estate.

21           Second, no plan compels the payment of the Federal Interest

22   Rate.    Rather, the Bankruptcy Code does.           A similar analysis was

23   applied very recently by the Fifth Circuit in In re Ultra

24   Petroleum Corporation, ___ F.3d ___, 2019 WL 6318074 (November

25   26, 2019).    There, the court contrasted the treatment of

26   creditors’ claims outside of bankruptcy and whether the plan

27   itself was a source of limitation on their legal, equitable and

28   contractual rights, or rather the Bankruptcy Code.                The court

                                           -13-

     Case: 19-30088   Doc# 6059
                           5226   Filed: 03/04/20
                                         12/30/19   Entered: 03/04/20
                                                             12/30/19 12:55:23
                                                                      19:08:04   Page 24
                                                                                      13
                                            of 28
                                               17
 1   looked to the language of section 1124(1), defining not impaired

 2   when the plan “. . . leaves unaltered [the claimant’s] legal,

 3   equitable and contractual rights.”             The court ruled that a claim

 4   is impaired only if the plan itself does the altering, not what

 5   the Bankruptcy Code does.

 6        Ultra Petroleum agreed with the only other court of appeals

 7   decision to draw the distinction between what a plan might do

 8   and what the Bankruptcy Code does do.             In Solow v. PPI

 9   Enterprises (U.S.) Inc. (In re PPI Enterprises (U.S.) Inc.), 324

10   F.3d.197 (3d Cir. 2003) the court upheld confirmation of a plan

11   notwithstanding a limitation on an objecting landlord’s

12   statutorily capped damages under section 502(b)(6). It held that

13   where section 502(b)(6) alters a creditor’s non-bankruptcy

14   claim, there is no alteration of the claimant’s “legal,

15   equitable and contractual rights” for purposes of impairment

16   under section 1124(1).       Id. at 203.

17        The PPI Enterprises court agreed with the bankruptcy

18   court’s analysis in In re American Solar King Corp., 90 B.R. 808

19   (Bankr. W.D. Tex. 1988) where the bankruptcy court made the

20   following very thoughtful observation:

21        A closer inspection of the language employed in
          [s]ection 1124(1) reveals ‘impairment by statute to be
22
          an oxymoron.’ Impairment results from what the plan
23        does, not what the statute does. A plan which ‘leaves
          unaltered’ the legal rights of a claimant is one which
24        by definition, does not impair the creditor. A plan
          which leaves a claimant subject to other applicable
25        provisions of Bankruptcy Code does no more to alter a
26        claimant’s legal rights than does a plan which leaves
          a claimant vulnerable to a given state’s usury laws or
27        to federal environmental laws. The Bankruptcy Code
          itself is a statute which, like other statutes, helps
28

                                           -14-

     Case: 19-30088   Doc# 6059
                           5226   Filed: 03/04/20
                                         12/30/19   Entered: 03/04/20
                                                             12/30/19 12:55:23
                                                                      19:08:04   Page 25
                                                                                      14
                                            of 28
                                               17
          to define the legal rights of person’s, just as surely
 1        as it limits contractual rights. Any alteration of
 2        legal rights is a consequence not of the plan but of
          the bankruptcy filing itself.
 3
     American Solar, 90 B.R. at 819-20.
 4
          The Ultra Petroleum court noted that decisions from
 5
     bankruptcy courts across the country have reached the same
 6
     conclusion, agreeing that impairment results from what a plan
 7
     does, not from what a statute does.            Its conclusion reinforces
 8
     the point:
 9
          We agree with PPI, every reported decision identified
10        by either party, and Collier’s treatise. Where a plan
          refuses to pay funds disallowed by the Code, the Code
11        - not the Plan – is doing the impairing.
12   Ultra Petroleum, 2019 WL 6318074 at *5.
13        Like the creditors in Ultra Petroleum, the Unsecured
14   Creditors’ complaint is with Congress and the Bankruptcy Code,
15   not the drafters of a Plan.         The Bankruptcy Code, not the Plan,
16   limits them to the Federal Interest Rate.7              The cases cited by
17   Unsecured Creditors do not apply here, as the rights in those
18   cases were impaired by the plan and not by operation of law. See
19   Acequia, Inc. v. Clinton (In re Acequia), 787 F.2d 1352, 1363
20   (9th Cir. 1986) (shareholder voting rights altered by plan); In
21   re Rexford Properties, LLC, 558 B.R. 352, 368 (Bankr. C.D. Cal
22   2016) (creditor’s rights regarding ongoing business altered by
23   plan).
24        There is no point in discussing section 1124(2), as that
25   subsection is not relevant to the treatment of the four not
26
27   7     For the same reason, creditors who hold contractual claims
     calling for interest lower than 2.59% will fare better under the
28   Plan.

                                           -15-

     Case: 19-30088   Doc# 6059
                           5226   Filed: 03/04/20
                                         12/30/19   Entered: 03/04/20
                                                             12/30/19 12:55:23
                                                                      19:08:04   Page 26
                                                                                      15
                                            of 28
                                               17
 1   impaired classes.     Were Debtors to have proposed a treatment of

 2   the Unsecured Creditors’ claims that cured, reinstated, or

 3   reversed any acceleration, then the analysis might be helpful.

 4   But because section 1124(1) is the operative section here, that

 5   ends the discussion.

 6        Because the Plan leaves the Unsecured Creditors’ claims not

 7   impaired, there is also no need to dwell on whether or not “fair

 8   and equitable” principles apply.          They do not.       Unimpaired

 9   Creditors, when treated as dictated by the Bankruptcy Code, are

10   not impaired by the Plan.        They are conclusively presumed to

11   have accepted the Plan.       Section 1126(f).         Section 1129(b) is

12   not available to them.8

13        VI.   CONCLUSION

14        As a trial court in the Ninth Circuit, this court is bound

15   to follow Cardelucci unless, as a matter of principled

16   reasoning, it can be distinguished.            No such grounds exist. The

17   1994 amendments to section 1124 predated Cardelucci.                 Thus,

18   whether or not Cardelucci addressed the issue is not the point.

19   Its rule is the law of this circuit until altered either by an

20   en banc panel, the United States Supreme Court, legislation or

21   some other controlling change in the law.

22        Even were Cardelucci not controlling, this court would

23   follow the lead of PPI and Ultra Petroleum (and the lower court

24   decisions cited by Ultra Petroleum), and reject the contention

25
     8     For this reason, the court rejects as incorrect the
26
     bankruptcy court’s reliance In re Energy Future Holdings, 540
27   B.R. 109 (Bankr. D. Del. 2015) on “equitable principles” to
     permit unsecured creditors in a solvent case to recover a
28   contract rate or such other rate as it deemed appropriate.

                                           -16-

     Case: 19-30088   Doc# 6059
                           5226   Filed: 03/04/20
                                         12/30/19   Entered: 03/04/20
                                                             12/30/19 12:55:23
                                                                      19:08:04   Page 27
                                                                                      16
                                            of 28
                                               17
 1   of Objecting Creditors that imposition of the Federal Interest

 2   Rate impairs them.     It is the Bankruptcy Code itself, not any

 3   plan provision, that imposes that rate.9

 4        The court is not concurrently entering an order consistent

 5   with this Memorandum Decision as was the case with its recent

 6   decision in the Inverse Condemnation action (Dkt. No. 4895).

 7   Because of the close relationship between the postpetition

 8   interest question and the issues presented in the forthcoming

 9   Make-Whole dispute, orders disposing of them both at the same

10   time seems appropriate and efficient.             Whether either or both

11   questions should be certified for direct appeal or to treated as

12   final for purposes of Fed. R. Bankr. P. 7054, can be visited

13   later.

14                      ***END OF MEMORANDUM DECISION***

15
16
17
18
19
20
21
22
23
24
     9     Ultra Petroleum remanded the case to the bankruptcy court
25   to decide the appropriate Make-Whole amounts, the appropriate
26   postpetition interest rate, and the applicability of the
     solvent-debtor exception. If the three judges on the Fifth
27   Circuit panel had been members of the Ninth Circuit, there is no
     doubt they would have been bound by Cardelucci, thus limiting
28   the remand to the Make-Whole issue.

                                           -17-

     Case: 19-30088   Doc# 6059
                           5226   Filed: 03/04/20
                                         12/30/19   Entered: 03/04/20
                                                             12/30/19 12:55:23
                                                                      19:08:04   Page 28
                                                                                      17
                                            of 28
                                               17
